(13) Anthony's Little G's - Reviews                                      Page 1 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.263 Page 1 of 22


                                                                                                                                                                     13
            Anthony's Little G's                                                                     Bob         Home   Find Friends      Create


                                       Like        Follow         Share                                                                                          Send Message




    Anthony's Little G's
    @AnthonysLittleGSTC

    Home

    Reviews

    Photos

    Posts

    Videos

    Events                                                                               People talk about "asian beef skewers", "braised pork belly" and "seared ahi tuna"

    About                                             4.8
                                                                                   MOST HELPFUL              MOST RECENT
    Community
                                                 4.8 out of 5
                                     Based on the opinion of 431 people
     Create a Page
                                                                                            1d ·

                                   Do you recommend Anthony's Little
                                                G's?

                                           Yes                     No




                                   Ratings and reviews have changed
                                   Now it's easier to find great businesses with
                                                recommendations

                                                   Learn More




                                                                                                      Like                        Comment                            Share


                                                                                            Write a comment...
                                                                                          Press Enter to post.




                                                                                            July 1 ·




                                                                                     1


                                                                                                      Like                        Comment                            Share




                                                                                            August 5, 2018 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal                                                                                                     7/17/2020
(13) Anthony's Little G's - Reviews                                      Page 2 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.264 Page 2 of 22

                                               3




                                                     Write a comment...
                                                   Press Enter to post.




                                                     July 8 ·




                                               1




                                                     Write a comment...
                                                   Press Enter to post.




                                                     August 3, 2018 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     July 9 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     August 1, 2018 ·




                                               1




                                                     Write a comment...
                                                   Press Enter to post.




                                                     April 30 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                      Page 3 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.265 Page 3 of 22




                                                     Write a comment...
                                                   Press Enter to post.




                                                     July 29, 2018 ·




                                               2




                                                     Write a comment...
                                                   Press Enter to post.




                                                     April 16 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     July 27, 2018 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     April 19 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                      Page 4 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.266 Page 4 of 22




                                               1




                                                     Write a comment...
                                                   Press Enter to post.




                                                     July 27, 2018 ·




                                               2




                                                     Write a comment...
                                                   Press Enter to post.




                                                     March 18 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     July 13, 2018 ·




                                                     Write a comment...
                                                   Press Enter to post.




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                      Page 5 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.267 Page 5 of 22



                                                     May 22 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     July 9, 2018 ·




                                               1




                                                     Write a comment...
                                                   Press Enter to post.




                                                     December 4, 2019 ·




                                                     July 4, 2018 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     November 1, 2019 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                      Page 6 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.268 Page 6 of 22




                                                     Write a comment...
                                                   Press Enter to post.




                                                     July 2, 2018 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     November 10, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     June 27, 2018 ·




                                               4                                                                            1 Comment




                                                     Sean Doutlick I am a wine delivery driver from down state...this owner has
                                                     offered me food or drinks if I ever wanted or needed it. These are good
                                                     people.
                                                                                                                                  1
                                                     Like · Reply · 1y

                                                     Write a comment...
                                                   Press Enter to post.




                                                     October 17, 2019 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal                                                     7/17/2020
(13) Anthony's Little G's - Reviews                                      Page 7 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.269 Page 7 of 22




                                                2




                                                    Write a comment...
                                                Press Enter to post.




                                                    June 24, 2018 ·




                                                    Write a comment...
                                                Press Enter to post.




                                                    October 10, 2019 ·




                                                    Write a comment...
                                                Press Enter to post.




                                                    June 24, 2018 ·




                                                    Write a comment...
                                                Press Enter to post.




                                                    November 14, 2019 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                      Page 8 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.270 Page 8 of 22




                                                     Write a comment...
                                                   Press Enter to post.




                                                     June 23, 2018 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     October 19, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     June 13, 2018 ·




                                                     October 13, 2019 ·




                                               1




                                                     Write a comment...
                                                   Press Enter to post.




                                                     May 28, 2018 ·




                                               3




                                                     Write a comment...
                                                   Press Enter to post.




                                                     October 17, 2019 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                      Page 9 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.271 Page 9 of 22




                                                     May 5, 2018 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     October 26, 2019 ·




                                               1




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 10 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.272 Page 10 of 22




                                                     Write a comment...
                                                   Press Enter to post.




                                                     May 3, 2018 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     October 20, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     April 30, 2018 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     September 21, 2019 ·




                                               1




                                                     Write a comment...
                                                   Press Enter to post.




                                                     April 22, 2018 ·




                                                                                                                          1 Comment




                                                     Anthony's Little G's Thank you for your kind words, glad you enjoyed your
                                                     evening dining with us!
                                                                                                                                 1
                                                     Like · Reply · 2y

                                                     Write a comment...
                                                   Press Enter to post.




                                                     September 8, 2019 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal                                                   7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 11 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.273 Page 11 of 22




                                                  Write a comment...
                                                Press Enter to post.




                                                  April 20, 2018 ·




                                                                                                                       1 Comment




                                                  Anthony's Little G's Thank you, Mike! Look forward to seeing you back in
                                                  the future.
                                                  Like · Reply · 2y

                                                  Write a comment...
                                                Press Enter to post.




                                                  August 27, 2019 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal                                                7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 12 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.274 Page 12 of 22




                                                     Write a comment...
                                                   Press Enter to post.




                                                     April 5, 2018 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     September 16, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     March 18, 2018 ·




                                               1




                                                     Write a comment...
                                                   Press Enter to post.




                                                     August 27, 2019 ·




                                               1




                                                     March 17, 2018 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 13 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.275 Page 13 of 22




                                               1




                                                     Write a comment...
                                                   Press Enter to post.




                                                     August 17, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     March 13, 2018 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     August 26, 2019 ·




                                                     March 4, 2018 ·




                                               1




                                                     Write a comment...
                                                   Press Enter to post.




                                                     September 18, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     February 19, 2018 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 14 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.276 Page 14 of 22



                                                  Write a comment...
                                                Press Enter to post.




                                                  August 16, 2019 ·




                                                  Write a comment...
                                                Press Enter to post.




                                                  February 15, 2018 ·




                                                  Write a comment...
                                                Press Enter to post.




                                                  July 26, 2019 ·




                                                  Write a comment...
                                                Press Enter to post.




                                                  February 5, 2018 ·




                                                  Write a comment...
                                                Press Enter to post.




                                                  August 6, 2019 ·




                                                  Write a comment...
                                                Press Enter to post.




                                                  January 19, 2018 ·




                                                  Write a comment...
                                                Press Enter to post.




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 15 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.277 Page 15 of 22



                                                  September 11, 2019 ·




                                                  Write a comment...
                                                Press Enter to post.




                                                  January 15, 2018 ·




                                                  Write a comment...
                                                Press Enter to post.




                                                  September 15, 2019 ·




                                                  Write a comment...
                                                Press Enter to post.




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 16 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.278 Page 16 of 22


                                                     November 26, 2017 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     September 27, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     November 12, 2017 ·




                                               1




                                                     July 21, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     October 25, 2017 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     September 14, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     October 24, 2017 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 17 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.279 Page 17 of 22




                                                     June 28, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     October 22, 2017 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     May 18, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     October 18, 2017 ·




                                               1




                                                     Write a comment...
                                                   Press Enter to post.




                                                     November 30, 2019 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     October 1, 2017 ·




                                               2




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal   7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 18 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.280 Page 18 of 22


                                                    Write a comment...
                                                Press Enter to post.




                                                    April 19, 2019 ·




                                                2                                                      1 Comment




                                                    Anthony's Little G's Thank you for your support!
                                                                                                   1
                                                    Like · Reply · 1y

                                                    Write a comment...
                                                Press Enter to post.




                                                    September 30, 2017 ·




                                                    Write a comment...
                                                Press Enter to post.




                                                    May 25, 2019 ·




                                                    September 27, 2017 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal                               7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 19 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.281 Page 19 of 22

                                                               Like                      Comment                        Share



                                                  Write a comment...
                                                Press Enter to post.




                                                  March 23, 2019 ·




                                                                                                                          1 Comment




                                                  Anthony's Little G's Rachel, thank you for your kind words. Blessed you
                                                  enjoyed your experience and we will pass this along to Zach! Couldn’t do it
                                                  without our outstanding customers and staff!
                                                                                                                                1
                                                  Like · Reply · 1y

                                                  Write a comment...
                                                Press Enter to post.




                                                  September 27, 2017 ·




                                                  Write a comment...
                                                Press Enter to post.




                                                  March 27, 2019 ·




                                                                                                                          1 Comment




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal                                                   7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 20 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.282 Page 20 of 22


                                                  Anthony's Little G's Brenda, thank you for your kind words! Glad you
                                                  enjoyed !
                                                  Like · Reply · 1y

                                                  Write a comment...
                                                Press Enter to post.




                                                  September 20, 2017 ·




                                                  Write a comment...
                                                Press Enter to post.




                                                  February 22, 2019 ·




                                                                                                                         1 Comment




                                                  Anthony's Little G's Jim, so glad you enjoyed!
                                                  Like · Reply · 1y

                                                  Write a comment...
                                                Press Enter to post.




                                                  August 29, 2017 ·




                                                  Write a comment...
                                                Press Enter to post.




                                                  January 20, 2019 ·




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal                                                 7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 21 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.283 Page 21 of 22




                                                                                                    1 Comment




                                                     Anthony's Little G's Thank you!!
                                                     Like · Reply · 1y

                                                     Write a comment...
                                                   Press Enter to post.




                                                     August 25, 2017 ·




                                                     Write a comment...
                                                   Press Enter to post.




                                                     January 15, 2019 ·




                                               1                                                    1 Comment




                                                     Anthony's Little G's Thank you so much!!   1
                                                     Like · Reply · 1y

                                                     Write a comment...
                                                   Press Enter to post.




                                                     August 20, 2017 ·




                                                     Write a comment...
                                                   Press Enter to post.




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal                            7/17/2020
(13) Anthony's Little G's - Reviews                                     Page 22 of 22
   Case 1:18-cv-00668-JTN-SJB ECF No. 57-8 filed 07/17/20 PageID.284 Page 22 of 22



                                                                             January 5, 2019 ·




                                                                     2                                                                     1 Comment




                                                                             Anthony's Little G's Thank you so much!
                                                                             Like · Reply · 1y

                                                                             Write a comment...
                                                                         Press Enter to post.




                                                                             August 20, 2017 ·




                                                                             Write a comment...
                                                                         Press Enter to post.




                                                                             January 18, 2019 ·




                                                                     2




                                                                             Write a comment...
                                                                         Press Enter to post.




                                                                             August 15, 2017 ·




                                                                                                                See More



                    About   Create Ad   Create Page   Developers   Careers      Privacy         Cookies   Ad Choices       Terms    Help


                    Facebook © 2020
                    English (US) Español Français (France) 中文(简体) ‫ اﻟﻌرﺑﯾﺔ‬Português (Brasil) 한국어 Italiano Deutsch             ह द   日本語




https://www.facebook.com/pg/AnthonysLittleGSTC/reviews/?ref=page_internal                                                                   7/17/2020
